Citation Nr: 1454113	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-07 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an effective date prior to June 4, 2010 for the grant of service connection for bilateral hearing loss.

2.  Entitlement to an effective date prior to February 1, 2011 for the receipt of additional compensation for a dependent spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975.

This appeal to the Board of Veterans' Appeals (Board) is from December 2010 and January 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2014, the Veteran and his wife testified at a Travel Board hearing before the undersigned; a transcript of this hearing is in the Veteran's Virtual VA (electronic) claims file.


FINDINGS OF FACT

1.  A November 1985 rating decision granted service connection for a heart disability, rated 30 percent disabling; the Veteran's VA Form 21-686c received in January 1986 shows he was unmarried at the time.

2.  A September 1988 rating decision denied service connection for bilateral hearing loss.  The Veteran did not appeal.

3.  A petition to reopen the claim for service connection for bilateral hearing loss was received on November 6, 1996.   

4.  The Veteran was initially shown to have hearing loss by VA standards on June 2, 2008.

5.  In a December 2010 rating decision, the RO granted service connection for bilateral hearing loss, effective from June 4, 2010; the Veteran had a combined disability rating of 60 percent as of June 4, 2010.

6.  The Veteran filed a Declaration of Status of Dependents, VA Form 21-686c, in January 2011, within one year of the rating decision that granted service connection.


CONCLUSIONS OF LAW

1.  The criteria are met for an effective date of June 2, 2008, but no earlier, for the grant of service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002); 38 C.F.R. § 3.400 (2014).

2.  The criteria are met for an effective date of June 2, 2008, but no earlier, for the award of additional benefits based on the addition of a dependent spouse.  38 U.S.C.A. §§ 1115, 5110, 5124 (West 2002); 38 C.F.R. §§ 3.31, 3.401 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), before addressing the merits of a claim for VA disability benefits, the Board generally is required to ensure that VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014). 

But as service connection for chronic bilateral hearing loss has been granted (the context in which the claims initially arose), and an initial rating and effective date have been assigned, the notice requirements of the VCAA have been met because the initial intended purpose of the notice has been served.  Additional VCAA notice is not required concerning the "downstream" effective date element of the claim.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's General Counsel has clarified that no additional VCAA notice is required for a downstream issue, including regarding the effective date, and that a Court decision suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Instead of issuing an additional VCAA notice in this situation, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  And since the RO issued SOCs in February and March 2012 addressing the downstream earlier effective date claims, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008); Huston v. Principi, 17 Vet. App. 195 (2003).

The Board also finds that all necessary development of the downstream earlier effective date claims has been accomplished, and therefore appellate review of these claims may proceed without prejudicing the Veteran.  Resolution of this appeal ultimately turns on when he filed his claims, whether any earlier claims were pending, and when VA was given notice of that he had a dependent spouse, so examinations and opinions are not needed to fairly decide these claims for earlier effective dates.  See 38 U.S.C.A. § 5103A (d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008).  Accordingly, the Board finds that no further notice or assistance is needed to meet the requirements of the VCAA.

The Board has also considered that, in Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

During the Board hearing, the undersigned Veterans Law Judge did not specifically discuss the criteria necessary to establish entitlement to earlier effective dates for the grants of service connection or addition of a dependent spouse to an award; however, there was discussion on the existence of earlier pending claims and when the Veteran provided notice of his dependent spouse.  So to the extent there was any deficiency in anything pertinent to the appeals, the Veteran and his representative demonstrated that they had full knowledge of what was needed to support his claims to include whether there was any outstanding evidence.  Moreover, the claims for earlier effective dates are wholly dependent on interpretation of the applicable laws and regulations.  Further, the evidence of record at the time of the Board hearing contained no indication of any evidence that may have been overlooked.  In particular, the Veteran reported in July 1997 that he had not received any treatment for hearing loss; and his more recent statements indicate that his initial audiological evaluation was done by VA in June 2008.  The June 2008 audiological evaluation referenced by the Veteran was of record, as well as an August 2010 VA audiological examination report.  Accordingly, the Veteran is not shown to be prejudiced in regard to any deficiencies in the May 2014 hearing.  Also, neither the Veteran nor his representative has alleged that there were any deficiencies in the Board hearing under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.


Earlier Effective Date for the Grant of Service Connection for Hearing Loss

The Veteran's initial claim for service connection for bilateral hearing loss was received at the RO in June 1988.  He stated that he was exposed to loud noise as a result of his time on the flight line around jets.  His service treatment records did not show a hearing loss disability.  The Veteran was asked to identify any recent treatment that he had received for hearing loss, as well as releases allowing VA to obtain the records.  See RO letter, dated June 20, 1988.  Thereafter, he returned a written statement with a signed release; however, neither document identified any treatment providers.  The RO denied entitlement to service connection for hearing loss in September 1988 using FL 21-81.  The Veteran was advised of his appellate rights, but since he did not appeal this decision it became final.  38 U.S.C.A. § 7105.

VA did not receive any other information or correspondence from the Veteran in connection with a claim for service connection for bilateral hearing loss until November 6, 1996.  By letter dated November 19, 1996, the RO requested that the Veteran identify any recent VA and/or treatment that he had received for hearing loss, as well as releases allowing VA to obtain any private records.  The Veteran responded with a statement later than same month, but did not identify any post-service treatment for hearing loss.

By way of a January 1997 letter, the RO notified the Veteran that his claim was being denied because he had not provided medical evidence showing that his claimed hearing condition had been treated since his discharge from service.  He was notified of his appellate rights in the VA Form 4107 that was enclosed with the letter.

The RO received a notice of disagreement (NOD) from the Veteran in July 1997 in which he stated, "please allow me to appeal your determination to the B.V.A."  He also stated that, "I may not have made it clear in my letter that I have had no treatment for my hearing loss."  

The RO then scheduled the Veteran for a VA audiological examination in October 1997; however, he failed to appear for the examination.  

Thereafter, a November 1997 rating decision continued the denial for service connection for hearing loss on the basis that new and material evidence was not submitted.  However, no statement of the case (SOC) was issued in response to the timely-filed, July 1997 NOD.

A rating decision becomes final and binding if the appellant does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Due to a lack of an SOC, there was no finality to either the January 1997 or November 1997 RO decisions denying service connection for hearing loss.  Therefore, the Veteran's claim filed on November 6, 1996, remained open and pending.

The Veteran again requested service connection for bilateral hearing loss on June 4, 2010.  He stated that he had received hearing aids from the West Roxbury VA treatment facility last year.  The RO obtained his VA treatment records, which showed the presence of hearing loss by VA standards in an audiological evaluation dated June 2, 2008.  In July 2008, the Veteran was provided with his first set of hearing aids.  A VA audiological examination was conducted in August 2010.  The Veteran gave a history of hearing loss symptoms since service.  With respect to his treatment history, he stated that he had been provided hearing aids by VA two years ago.  In a December 2010 rating decision, the RO granted service connection for hearing loss, effective from June 4, 2010.

Under governing law, the effective date of an evaluation and an award of compensation based on an original or reopened claim will be the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(r) (2014).  As noted above, the September 1988 rating decision is final.  Since there was no final denial stemming from the November 6, 1996 claim, that claim remained open and pending.  

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or 'nexus' between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Again, the claim for service connection for hearing loss remained open since November 6, 1996.  Entitlement to service connection arose on June 2, 2008, when the Veteran was shown to have a current hearing loss disability.  As the date entitlement arose is later than the date the claim was received, the Board finds that an effective date of June 2, 2008 for the award of service connection for hearing loss is warranted.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(r) (2014).

However, an effective date prior to June 2, 2008 is not warranted because entitlement did not arise prior to that date.  Specifically, the Veteran was not shown to have sufficient hearing loss to be considered a ratable disability for VA compensation purposes until his audiological evaluation on June 2, 2008.  See 38 C.F.R. § 3.385.  There is no medical evidence showing the presence of hearing loss in accordance with VA standards prior to that time.  Unfortunately, the Veteran had failed to report for the prior VA audiological examination scheduled for him in October 1997.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("[T]he duty to assist is not always a one-way street.").  

In reaching this determination, the Board does not question the sincerity of the Veteran's reports of difficulty hearing and acknowledges that, as a lay person, he is competent to report that he has had difficulty hearing since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As a layperson, however, he does not have the requisite expertise to provide a competent opinion as to whether he had a current hearing loss disability in accordance with VA standards prior to June 2, 2008, as such matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  Accordingly, under the provisions of 38 C.F.R. § 3.400, an effective date of June 2, 2008, but no earlier, is warranted for the award for service connection for bilateral hearing loss.



Earlier Effective Date for Compensation for Dependent Spouse

A veteran entitled to compensation based on disability evaluated as 30 percent or more disabling may be entitled to additional compensation for dependents.  38 U.S.C.A. § 1115(2); 38 C.F.R. § 3.4(b)(2).  Generally, VA will accept the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and, where the claimant's dependent child does not reside with the claimant, the name and address of the person who has custody of the child.  In addition, a claimant must provide the social security number of any dependent on whose behalf he or she is seeking benefits.  38 C.F.R. § 3.204(a)(1); see also 38 C.F.R. § 3.216. 

However, VA may require other types of evidence of dependents in certain circumstances including where the claimant's statement on its face raises a question of its validity or the claimant's statement conflicts with other evidence of record.  38 C.F.R. § 3.204(a)(2).

An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f). 

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating, provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of a veteran's award.  See 38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for a dependent spouse or child is the date of the veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of the Department Veterans Affairs request.  See 38 C.F.R. § 3.401(b)(1). 

If an application is incomplete, the claimant will be notified of the evidence necessary to complete the application.  If the evidence is not received within one year from the date of such notification, compensation may not be paid by reason of that application.  This applies to applications for increased benefits by reason of existence of a dependent.  See 38 C.F.R. § 3.109.

Where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, pension, compensation, dependency and indemnity compensation, or monetary allowance under the provisions of 38 U.S.C.A. § 1805 based on such evidence shall commence not earlier than the date of filing of the new claim.  See 38 C.F.R. § 3.158.

By way of a November 1985 rating decision, service connection for a heart disability was granted and assigned a 30 percent rating, resulting in a combined disability rating of 30 percent (a 0 percent rating was previously in effect for a right foot scar).  Due to the rating of 30 percent, the Veteran was eligible for additional compensation for dependents.  In the cover letter sent with the decision, the Veteran was provided a declaration of marital status (Form VA 21-686c).  In January 1986, he submitted VA Form 21-686c, which showed he was divorced with two dependent children.  His compensation was then amended to include his children and he was informed that any change in the number or status of his dependents must be reported promptly to the VA.  See January 1986 VA Form 20-8956.

On November 6, 1996, the RO received a claim to reopen a previously denied claim for service connection for bilateral hearing loss.  

Service connection for hearing loss was eventually granted in a December 2010 rating decision and a 30 percent rating was awarded, effective June 4, 2010.  Service connection for tinnitus was also granted with a rating of 10 percent, effective June 4, 2010.  As a result of these awards, the combined disability rating was 60 percent, effective June 4, 2010.  The Veteran was notified of this decision in January 2011 and notified he was being paid as a single veteran with no dependents.  (The Board notes that at this point the Veteran no longer had dependent children and they had been removed from his compensation award.)  A VA Form 21-8764 was enclosed, which informed him that veterans having a 30 percent or higher service-connected evaluation may be entitled to additional compensation for a spouse.

In January 2011, the Veteran informed the RO that he had been married for 24 years and that he should receive compensation since the day of his disability award.  He requested the proper form to add his dependent spouse and a completed VA Form 21-686c was received that same month.

In a March 2011 decision, the RO added the Veteran's wife to his compensation award with payments to begin on February 1, 2011.

In his March 2011 notice of disagreement, the Veteran stated that all of his correspondence with VA indicated that he was married.  He stated that his wife was listed on his VA insurance policy as his beneficiary.

In April 2011, the Veteran submitted a copy of a letter dated June 29, 1987.  The letter indicates that a copy of his marriage license is attached and requests that his wife to be added to his award as a dependent spouse as soon as possible.  

In May 2011 correspondence to his Senator, the Veteran stated he remarried in 1987 and completed VA Form 21-686c to include his wife in his payment.  

During an informal DRO hearing in November 2011, the Veteran submitted a copy of his marriage license showing that he married on June [redacted], 1987, as well as another copy of the typed letter dated June 29, 1987.  

In May 2014, the Veteran testified that he mailed the marriage license with a letter requesting the addition of his wife as a dependent.  See Virtual VA Hearing Transcript, page 7.  He also testified that he added his wife to his insurance policy when he received service-connected disability.  See Virtual VA Hearing Transcript, page 6.

The United States Court of Appeals for Veterans Claims (Court) has noted that there is no freestanding claim for dependency benefits.  Sharp v. Shinseki, 23 Vet. App. 267 (2009).  The Court observed that although mindful of the role of finality in decisions regarding additional compensation for dependents, the status of dependents could be "ever changing." Id., at 276.  The Court commented that a "determination of additional compensation for dependents that is well-settled for several years could require alteration in situations where a new child is born, the veteran and spouse divorce, or a dependent ages out or dies."  Id.  The disability evaluation also could affect the compensation for dependents.  The Court stated that "Section 5110(f) (effective dates) and its corresponding regulation, 38 C.F.R. § 3.401(b), appear to be unique in that they prescribe fluid effective dates based on dependents' changing circumstances and that they are ultimately linked to the underlying rating decisions meeting section 1115 requirements."  Id.

The Court held that the effective date for additional compensation for dependents shall be the same as that established in the rating decision giving rise to such entitlement, irrespective of any previous grant of section 1115 benefits.  Id.  In fact, the Court held there could be multiple rating decisions establishing entitlement to additional dependency compensation.  Id.  All that was required was that the proof of dependents be submitted within one year of the notice of the rating action.  Id. 

Here, the Board finds that an effective date of June 2, 2008 is warranted for additional compensation benefits for a dependent spouse.  This date is based on the decision above that grants an earlier effective date of June 2, 2008 for the grant of service connection for bilateral hearing loss.  Since the Veteran submitted the appropriate form and documentation to add his dependent wife within 1 year of the December 2010 rating decision that granted service connection for bilateral hearing loss, he is entitled to the same effective date for the addition of his spouse for compensation.  See Sharp, supra.  The Board notes that while the effective date is June 2, 2008, the additional compensation is not payable until the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.

Although the Veteran contends that an earlier date is warranted, the Board finds an earlier date has not established based on the record.  The marriage license shows the Veteran and his wife were married on June [redacted], 1987.  The copy of the Veteran's August 1987 letter requests that his wife to be added to his award as a dependent spouse "as soon as possible".  However, neither this letter, a copy of the marriage certificate, nor a VA Form 21-686c was received by VA in 1987.  None of these documents were received by VA until after the December 2010 rating decision that awarded service connection for hearing loss.

The Board does not find the Veteran's assertions that he submitted evidence of his marriage to the RO in 1987 to be credible.  Given that he was provided notice on several occasions throughout the years regarding the status of his dependent children, he would have known he would receive notice of any change in his award had there been one.  See RO Letters to the Veteran, dated November 12, 1985; January 8, 1986; June 5, 1992; April 23, 1993; April 17, 1995; October 28, 1998; and April 23, 1999.  It also is reasonable to infer from the letter that he was expecting some sort of immediate action ("as soon as possible") and that the absence of notification of an additional award, any actual increase in the amount of his benefit payments, or any response to his request from VA would have in all likelihood led to further inquiry or follow up on his part.  However, the record is silent for any correspondence of this nature.  Regarding his testimony that his insurance policy listing his wife as a beneficiary was notice of his marital status, he stated this was done when he received service-connected disability.  However, the Veteran was not married to his current wife when service connection was granted for disabilities in February 1977 or November 1985.  He did not receive compensation for any additional service-connected disabilities until December 2010 when service connection was granted for bilateral hearing loss and tinnitus.  

In addition, had VA received evidence of the Veteran's marriage in 1987, the Board presumes that appropriate action would have been by the RO to associate this evidence with his claims folder.  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) (holding that there is a presumption of regularity in the administrative process whereby it is assumed that government officials 'have properly discharged their official duties '); see also Schoolman v. West, 12 Vet. App. 307 (1999) (holding that the presumption of regularity in the administrative process may only be rebutted by 'clear evidence to the contrary'); accord Mindenhall v. Brown, 7 Vet. App. 271 (1994).  The Veteran's assertion that he sent the required documentation more than 20 years ago, in conjunction with a copy of a typed letter that bears no date stamp by VA, is not the sort of clear evidence that can rebut the presumption of regularity.

Accordingly, the Board finds that notice of the Veteran's marriage was not received by VA until January 2011.  An effective date prior to June 2, 2008 is not warranted.

ORDER

An effective date of June 2, 2008, for the award of service connection for bilateral hearing loss is granted.
 
An effective date of June 2, 2008, for the addition of a dependent spouse to the Veteran's compensation is granted.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


